Name: Council Regulation (EC) No 45/98 of 19 December 1997 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: economic geography;  fisheries
 Date Published: nan

 L 12/1EN Official Journal of the European Communities19. 1. 98 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 45/98 of 19 December 1997 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the 1994 Act of Accession, and in particular Articles 121 and 122 thereof, Having regard to the proposal from the Commission, Whereas Article 4 of Regulation (EEC) No 3760/92 requires the Council to formulate, in the light of the available scientific advice and, in particular, of the report prepared by the Scientific, Technical and Economic Committee for Fisheries, the measures necessary to ensure the rational and responsible exploitation of resources on a sustainable basis; Whereas a management regime making full use of the new management possibilities given by Regulation (EEC) No 3760/92, and in particular the management of catch limitations on a pluriannual and multispecies basis, cannot yet be achieved, due to the need to put into force certain measures for the control of fisheries, to further develop the appropriate administrative framework for a system of limitation of fishing effort, and to enhance scientific knowledge; whereas, until such a management (1) OJ No L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. regime is consolidated, limitation of exploitation rates should be guaranteed by the current TAC system; Whereas, under the terms of Article 8(4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council, in accordance with Article 4, to establish the total allowable catches (TAC) by fishery or group of fisheries; whereas fishing opportunities should be allocated to Member States in accordance with Article 8(4)(ii) of that Regulation; Whereas it is necessary to establish the principles and certain procedures of fishery management at the Community level, so that Member States can ensure the management of the fleets under their flag or jurisdiction; Whereas, in order to ensure effective management of these TACs, the specific conditions under which fishing operations occur should be established; Whereas, in accordance with the provisions laid down in Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), it is necessary to indicate which stocks are subject to the various measures fixed therein; Whereas, in the case of certain stocks fished mainly for reduction to meal and oil, it does not appear necessary to make quota allocations; Whereas certain stocks of fish in the North Sea should be subject to a TAC for the first time in 1998 in order to guarantee a sustainable use of the resources; (2) OJ L 115, 9. 5. 1996, p. 3. L 12/2 EN Official Journal of the European Communities 19. 1. 98 Whereas, in order to prevent overfishing, the Community fisheries for Atlanto-Scandian herring in area II and Horse mackerel in area II, IV and area Vb, VI, VII, VIIIa,b,d,e, XII, XIV should be subjected to allocation among Member States so as these fisheries are properly monitored; Whereas, in accordance with the second subparagraph of Article 8(4) of Regulation (EEC) No 3760/92, the allocation shall assure relative stability of fishing activities; whereas relative stability can in this case be represented by the catch over a recent and representative period; Whereas, in order to ensure a better exploitation of the quotas of herring, anchovy, hake, blue whiting, mackerel and megrim, transfers of a part of the quotas from the zone of allocation to adjacent zones should be allowed; Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (1), the Parties have consulted on their reciprocal fishing rights for 1998; whereas these consultations have been successfully concluded; whereas, as a result, it is possible to fix the TACs, the Community shares and the quotas for certain joint and autonomous stocks, of which part is allocated to the Faroe Islands; Whereas, in accordance with the procedure provided in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (2), the Community and Norway have held consultations concerning mutual fishing rights for 1998; whereas these consultations have been successfully concluded and it is therefore possible to fix the TACs, the Community shares and the quotas for joint stocks and, where necessary, for other stocks; Whereas the International Baltic Sea Fishery Commission has recommended TACs for the stocks of cod, salmon, herring and sprat occurring in the waters of the Baltic Sea and the shares thereof for each contracting party; whereas it is appropriate to implement those recommendations; Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the living resources of the sea; (1) OJ L 226, 29. 8. 1980, p.12. (2) OJ L 226, 29. 8. 1980, p. 48. Whereas, in the framework of its wider international obligations, the Community participates in efforts to conserve fish stocks arising in international waters; whereas the extent to which such stocks are fished by vessels of the Community should be viewed in the light of overall fishing activity and the contribution made hitherto by the Community towards their conservation should be taken into account; Whereas, pursuant to Article 122 of the 1994 Act of Accession, the conditions under which allocations made within the framework of the Accession can be fished will remain identical to those applicable immediately prior to the entry into force of the 1994 Treaty of Accession; Whereas improved economical utilization of Baltic stocks of herring requires them to be used for purposes other than direct human consumption; whereas the state of these stocks is such that, under appropriate management, there is no danger in implementing such a measure; Whereas massive catches of young flatfish can be taken in the Southern North Sea in autumn; whereas protection should be given to these fish, in order to achieve a better exploitation; Whereas the International Baltic Sea Fisheries Commission has recommended certain technical measures for resource conservation to be implemented by its Contracting Parties with effect from 1 January 1998; Whereas the economical effectiveness of the fishery for horse mackerel in zones VIIIc and IX may be improved by the landing of small horse mackerel within limits compatible with the sustainability of the resource; Whereas the rebuilding of the stock of herring in the North Sea requires that the special management measures stipulated in Regulation (EC) No 1602/96 (3) should be continued in 1998; Whereas, according to the most recent scientific advice, the stock of sardine in areas VIIIc and IXa is below minimum biological acceptable levels; whereas it appears necessary to adopt measures to guarantee a balanced exploitation of sardine; Whereas the conditions defined in Annex I to Council Regulation (EC) No 390/97 (4) of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain (3) OJ L 198, 8. 8. 1996, p. 1. (4) OJ L 66, 6. 3. 1997, p. 1. L 12/3EN Official Journal of the European Communities19. 1. 98 conditions under which they may be fished in 1998 for fishing for sprat in ICES Division IIIa should be maintained; Whereas, according to scientific advice, the economic efficiency of the exploitation of sole in ICES Divisions IVc and VIId may be improved by the use of fixed gears of 90 mm mesh without putting fish resources at risk; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1998, HAS ADOPTED THIS REGULATION: Article 1 This Regulation fixes for 1998, for certain fish stocks and groups of fish stocks, total allowable catches (TACs) per stock or group of stocks, the share of these catches available to the Community, the allocation of that share among Member States and the specific conditions under which these stocks may be fished (1). For the purposes of this Regulation, the Skagerrak is bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast. For the purposes of this Regulation, the Kattegat is bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen. For the purposes of this Regulation, the North Sea shall comprise ICES Sub-area IV and that part of ICES Division IIIa which is not covered by the definition of the Skagerrak given in this Article. Article 2 TACs for stocks or groups of stocks to which Community rules apply and the share of these catches available to the Community are hereby fixed for 1998 as set out in Annex I. (1) The definition of the ICES and CECAF areas referred to in this Regulation is given in Commission Communications 85/C 347/05 (OJ C 347, 31. 12. 1985, p. 14) and 85/C 335/02 (OJ C 335, 24. 12. 1985, p. 2) respectively. Article 3 TACs for by-catches of herring taken in certain fisheries are hereby fixed for 1998 as set out in Annex II. Article 4 The allocation among the Member States of the share available to the Community of the TACs mentioned in Article 2 is fixed for 1998, in the form of fish quotas, in Annex I. This allocation shall be without prejudice to:  exchanges made pursuant to Article 9(1) of Regulation (EEC) No 3760/92;  reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2);  additional landings allowed under the stipulations of Article 3 of Regulation (EC) No 847/96;  quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96;  deductions made pursuant to Article 5 of Regulation (EC) No 847/96. Article 5 The stocks which are subject to a precautionary or to an analytical TAC, the stocks to which Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply, and the stocks to which Article 5 (2) of the same Regulation shall apply, are fixed for 1998 in Annex III. Article 6 1. It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless: (i) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (ii) the share of the TAC available to the Community (Community share) has not been allocated by quota among Member States and the Community share has not been exhausted; or (2) OJ L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7. 11. 1997, p. 1). L 12/4 EN Official Journal of the European Communities 19. 1. 98 (iii) for all species other than herring and mackerel, they are mixed with other species and have been taken with nets whose mesh size is 32 millimetres or less in Regions 1 and 2 or 40 millimetres or less in Region 3 in accordance with Article 2(1) of Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources (1), and are not sorted either on board or on landing; or (iv) for herring, they are within the limits of paragraph 2; or (v) for mackerel, they are mixed with horse-mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel, horse-mackerel and pilchard on board and the catches are not sorted; or (vi) they are caught during the course of scientific investigations carried out under Regulation (EC) No 894/97. All landings shall count against the quota, or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of (iii), (iv), (v) and (vi). 2. When fishing with nets whose mesh size is less than 32 millimetres in Regions 1 and 2 other than the Skagerrak and the Kattegat and with nets whose mesh size is less than 40 millimetres in Region 3, it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with sprat only, does not exceed 10 % by weight of the total weight of herring and sprat combined. When fishing with nets whose mesh size is less than 32 millimetres in Regions 1 and 2 and with nets whose mesh size is less than 40 millimetres in Region 3, it shall be prohibited to retain on board catches of herring mixed with other species unless such catches are not sorted and unless the herring, if mixed with other species whether or not including sprat, does not exceed 5 % by weight of the total weight of the herring and other species combined. 3. Notwithstanding paragraphs 1 and 2, when any of the catch limitations indicated in Annex II to this Regulation are exhausted, it shall be prohibited for vessels operating within the fisheries to which the relevant catch limitations apply to land catches which are unsorted and which contain herring. (1) OJ L 132, 23. 5. 1997, p. 1. 4. The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 2 of Regulation (EC) No 894/97. Article 7 As regards the herring stock of the North Sea and of the eastern English Channel, transfers of up to 50 % of the quotas may be effected from ICES Divisions IVc and VIId to ICES Division IVb. As regards the hake stock in zones IIa (EC zone) and IV (EC zone), Member States having a quota in this zone may, on exhaustion of this quota, make transfers from zones Vb (EC zone), VI, VII, XII and XIV and from zones VIIIa, b and d to zone IIa (EC zone) and IV (EC zone). However, such transfers must be notified in advance to the Commission. Article 8 1. It shall be prohibited to retain on board herring which are caught from 1 to 15 November 1998 within the area bounded by the following coordinates:  the southeast coast of Ireland at longitude 07 °309W,  latitude 51 °159N, longitude 07 °309W,  latitude 51 °159N, longitude 9 °009W,  the southern coast of Ireland at longitude 9 °009W. 2. The areas and periods described in this Article may be altered in accordance with the procedure laid down in Article 18 of Regulation (EEC) No 3760/92. Article 9 By way of derogation from Regulation (EEC) No 2115/77 (2), direct fishing and landing of herring for purposes other than human consumption may be conducted in ICES Division IIId, except Sub-division 24 and that part of Sub-division 25 west of 16 °009E, until 31 December 1998, within the rules provided in Council Regulation (EEC) No 1866/86 of 12 June 1986 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound (3). (2) OJ L 247, 28. 9. 1977, p. 2. (3) OJ L 162, 18. 6. 1986, p. 1. Regulation as last amended by Regulation (EC) No 1821/96 (OJ L 241, 21. 9. 1996, p. 8). L 12/5EN Official Journal of the European Communities19. 1. 98 Article 10 Member States where there occur landings of herring unsorted from the remainder of the catch shall ensure that adequate sampling programmes are in place in order to monitor effectively all landings of by-catches of herring. It shall be prohibited to land catches of fish containing unsorted herring in harbours where sampling programmes referred to in the first paragraph are not in place. Article 11 Member States shall adopt special control and management measures and any other measures concerning the capture, sorting or landing of herring taken from the North Sea or from the Skagerrak and Kattegat with a view to ensuring the observance of catch limitations. These measures shall include, in particular: (i) special control and inspection programmes; (ii) effort plans, including lists of authorized vessels and, where deemed necessary on the basis of quota exhaustion beyond the level of 70 %, limitations on the activity of authorized vessels; (iii) control of transhipment and of practices which incur discarding; (iv) where possible, temporary prohibition of fishing in areas where high by-catch rates of herring, in particular juveniles, are known to occur. Article 12 Commission inspectors shall, in accordance with Article 29 of Regulation (EEC) No 2847/93 and whenever the Commission deems it necessary for the purposes of this Regulation, carry out independent inspections to verify the implementation by the competent authorities of the sampling programmes and of the detailed measures mentioned in Articles 10 and 11 of this Regulation. Article 13 The Commission shall prohibit landings of herring if it is deemed that implementation of the measures mentioned in Articles 10 and 11 does not constitute a sufficient guarantee that a strict control of fishing mortality of herring in all fisheries is being achieved. Article 14 1. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board only towed nets of minimum mesh sizes equal to or greater than 32 mm, while taking these catches in the areas, will be counted against a relevant quota as defined in Annex I to this Regulation. 2. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board only towed nets of minimum mesh size less than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex II to this Regulation. 3. Herring landed by vessels operating within the conditions defined in paragraph 2 shall not be offered for sale for human consumption. Article 15 By way of derogation from the second subparagraph of paragraph (a) of Article 9(3) of Regulation (EEC) No 894/97, the period of enlargement of the area in which beam trawling is banned shall be from 1 January to 31 December 1998. Article 16 Fishing in ICES Divisions IIIb,c,d shall be subject to the following conditions: (a) Fishing for cod shall be prohibited in the Baltic Sea, the Belts and the Ãresund from 10 June to 20 August 1998 inclusive. (b) All fishing shall be prohibited from 15 May to 31 August 1998 within the area bounded by the following coordinates:  latitude 55 °309N, longitude 15 °309E,  latitude 55 °309N, longitude 16 °109E,  latitude 55 °159N, longitude 16 °109E,  latitude 55 °159N, longitude 15 °309E. (c) It shall be prohibited to retain on board the following species of fish which have been taken in the waters and periods listed below: L 12/6 EN Official Journal of the European Communities 19. 1. 98 Species Water Period of prohibition Flounder (Platichthys flesus) Sub-divisions 26, 28 and 29, south of latitude 59 °309N 15 February to 15 May Flounder Sub-division 32 1 February to 30 June Female flounder Sub-division 22, except the geographical area described in Annex II to Regulation (EC) No 1866/86 1 February to 30 April Plaice (Pleuronectes platessa) Sub-divisions 26, 27, 28 and 29, south of latitude 59 °309N 15 February to 15 May Female plaice Sub-division 22, except the geographical area described in Annex II to Regulation (EC) No 1866/86, and Sub-division 24 and 25 1 February to 30 April (d) It shall be prohibited, in fishing for salmon (Salmo salar) or sea trout (Salmo trutta):  to use drifting or anchored nets from 1 June to 15 September 1998 in waters of Sub-division 22 to 31,  to use drifting or anchored nets from 15 June to 30 September 1998 in waters of Sub-division 32,  to use drifting lines and anchored lines from 1 April to 15 November 1998 in the waters of Sub-divisions 22 to 31,  to use drifting lines and anchored lines from 1 July to 15 September 1998 in the waters of Sub-division 32. The area of prohibition during the closed season is beyond four nautical miles measures from the baselines, except Sub-division 32 and the area east of longitude 22 °309E (BengtskÃ ¤r lighthouse) inside the Finnish territorial waters and fishing zone where fishing with driftlines and anchored lines is prohibited from 1 July to 15 September 1998. Article 17 Notwithstanding Article 10(16) of Regulation (EEC) No 894/97, any vessel authorized to fish in the Baltic, Belts or Sound may carry automatic grading equipment in the Kattegat provided that a special fishing permit has been issued to that effect. The special fishing permit shall define the species, areas, time periods and any other required conditions applicable to the use and carriage on board of the grading equipment. Article 18 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1997. For the Council The President F. BODEN L 12/7EN Official Journal of the European Communities19. 1. 98 ANNEX I TACs by stock and by area for 1998 and the allocation among the Member States of the share available to the Community (in tonnes live weight, except where otherwise specified). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of this Regulation, and shall, therefore, be submitted to the rules set out in Regulation (EEC) No 2847/93, in particular Articles 14 and 15 thereof. Species: Sandeel Ammodytidae Zone: II a (1), North Sea BelgiÃ «/Belgique Danmark 915 000 Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 20 000 35 000 (2) EC 970 000 TAC 1 000 000 (1) Community waters (2) Available to all Member States except Denmark, Finland, Spain, Portugal and the United Kingdom L 12/8 EN Official Journal of the European Communities 19. 1. 98 Species: Herring Clupea harengus Zone: I, II BelgiÃ «/Belgique 40 (1) (2) Danmark 39 400 (1) (3) Deutschland 6 900 (1) (4) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 130 (1) (5) (13) France 1 700 (1) (6) Ireland 10 200 (1) (7) Italia Luxembourg Nederland 14 100 (1) (8) Ã sterreich Portugal 130 (1) (9) (13) Suomi/Finland 610 (1) (10) (13) Sverige 14 600 (1) (11) (13) United Kingdom 25 190 (1) (12) EC 113 000 (1) TAC 1 300 000 (1) (1) Member States must inform the Commission every Tuesday of their landings the preceding week. (2) Of which no more than 10 tonnes may be fished in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 10 tonnes in the Norwegian EEZ. (3) Of which no more than 3 840 tonnes may be fished in Faroese waters and no more than 12 200 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 9 070 tonnes in the Norwegian EEZ. (4) Of which no more than 670 tonnes may be fished in Faroese waters and no more than 2 140 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 1 590 tonnes in the Norwegian EEZ. (5) Of which no more than 10 tonnes may be fished in Faroese waters and no more than 40 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 30 tonnes in the Norwegian EEZ. (6) Of which no more than 170 tonnes may be fished in Faroese waters and no more than 530 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 300 tonnes in the Norwegian EEZ. (7) Of which no more than 990 tonnes may be fished in Faroese waters and no more than 3 160 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 2 350 tonnes in the Norwegian EEZ. (8) Of which no more than 1 370 tonnes may be fished in Faroese waters and no more than 4 370 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 3 240 tonnes in the Norwegian EEZ. (9) Of which no more than 10 tonnes may be fished in Faroese waters and no more than 40 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 30 tonnes in the Norwegian EEZ. (10) Of which no more than 60 tonnes may be fished in Faroese waters and no more than 190 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 140 tonnes in the Norwegian EEZ. (11) Of which no more than 1 420 tonnes may be fished in Faroese waters and no more than 4 520 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 3 360 tonnes in the Norwegian EEZ. (12) Of which no more than 2 450 tonnes may be fished in Faroese waters and no more than 7 800 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 5 800 tonnes in the Norwegian EEZ. (13) Except for quantities subject to exchange, this quota cannot be fished in Community waters. L 12/9EN Official Journal of the European Communities19. 1. 98 Species: Herring (1) Clupea harengus Zone: Skagerrak and Kattegat BelgiÃ «/Belgique Danmark 33 380 (2) Deutschland 530 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 34 920 (2) United Kingdom EC 68 830 TAC 80 000 (1) Landed as the entire catch or sorted from the remainder of the catch (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway Species: Herring Clupea harengus Zone: III b, c, d (1) BelgiÃ «/Belgique Danmark 32 140 Deutschland 97 450 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 36 430 Sverige 133 680 United Kingdom EC 299 700 (2) TAC 560 000 (1) Community waters (2) Of which no more than 4 000 tonnes may be fished in the Estonian zone, no more than 2 500 tonnes in the Latvian zone, and no more than 500 tonnes in the Lithuanian zone Species: Herring Clupea harengus Zone: III d (Management Unit 3) (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 90 180 Sverige 19 820 United Kingdom EC 110 000 TAC 110 000 (1) As defined by IBSFC in 1994 L 12/10 EN Official Journal of the European Communities 19. 1. 98 Species: Herring (1) Clupea harengus Zone: North Sea north of 53 ° 309 N BelgiÃ «/Belgique Danmark 36 300 Deutschland 23 380 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 14 020 Ireland Italia Luxembourg Nederland 40 150 Ã sterreich Portugal Suomi/Finland Sverige 2 580 (2) United Kingdom 38 910 EC 155 340 (3) (4) TAC 229 000 (1) Landed as the entire catch or sorted from the remainder of the catch (2) May only be fished in IV a and IV b (3) Of which no more than 50 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. (4) Member States must inform the Commission of their landings of herring distinguishing between ICES Divisions IV a and IV b. Species: Herring (1) Clupea harengus Zone: IV c (2), VII d BelgiÃ «/Belgique 7 420 Danmark 340 Deutschland 340 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 8 530 Ireland Italia Luxembourg Nederland 6 670 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 700 EC 25 000 TAC 25 000 (1) Landed as the entire catch or sorted from the remainder of the catch (2) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 ° 569 N, 1 ° 19.19 E) to latitude 51 ° 339 N and hence due west to a point on the coast of the United Kingdom. Species: Herring Clupea harengus Zone: V b (1), VI a N (2), VI b BelgiÃ «/Belgique Danmark Deutschland 8 570 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 620 Ireland 11 590 Italia Luxembourg Nederland 8 570 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 46 360 EC 76 710 TAC 80 370 (1) Community waters (2) Reference is to the herring stock in ICES Division VI a, north of 56 ° 009 N and in that part of VI a which is situated east of 07 ° 009 W and north of 55 ° 009 N, excluding the Clyde L 12/11EN Official Journal of the European Communities19. 1. 98 Species: Herring Clupea harengus Zone: VI a S (1), VII b, c BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland 25 450 Italia Luxembourg Nederland 2 550 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 28 000 TAC 28 000 (1) Reference is to the herring stock in ICES Division VI a, south of 56 ° 009 N and west of 07 ° 009 W Species: Herring Clupea harengus Zone: VI a Clyde (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 EC 1 000 TAC 1 000 (1) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point Species: Herring Clupea harengus Zone: VII a (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland 2 340 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 660 EC 9 000 TAC 9 000 (1) ICES Division VII a is reduced by the area added to the Celtic Sea bounded:  to the north by latitude 52 ° 309 N,  to the south by latitude 52 ° 009 N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. L 12/12 EN Official Journal of the European Communities 19. 1. 98 Species: Herring Clupea harengus Zone: VII e, f BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 500 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 500 EC 1 000 TAC 1 000 Species: Herring Clupea harengus Zone: VII g, h, j, k (1) BelgiÃ «/Belgique Danmark Deutschland 250 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 370 Ireland 19 180 Italia Luxembourg Nederland 1 370 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 22 200 TAC 22 200 (1) Increased by zone bounded:  to the north by latitude 52 ° 309 N,  to the south by latitude 52 ° 009 N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. Species: Anchovy Engraulis encrasicolus Zone: VIII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 29 700 France 3 300 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 33 000 TAC 33 000 L 12/13EN Official Journal of the European Communities19. 1. 98 Species: Anchovy Engraulis encrasicolus Zone: IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 5 740 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 6 260 (2) (3) Suomi/Finland Sverige United Kingdom EC 12 000 TAC 12 000 (1) Community waters (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned. (3) Notwithstanding note (2) above, up to 5 008 tonnes may be fished in waters of ICES Sub-area VIII under the sovereignty or within the jurisdiction of France. Species: Cod Gadus morhua Zone: I, II b BelgiÃ «/Belgique Danmark Deutschland 4 343 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 11 052 France 1 867 Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 327 Suomi/Finland Sverige United Kingdom 2 789 250 (1) EC 22 628 (2) TAC 22 628 (1) Available to all Member States except Sweden, Finland, Germany, Spain, France, Portugal and United Kingdom (2) The allocation of the share of the cod stock available to the Community in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. Species: Cod Gadus morhua Zone: Skagerrak BelgiÃ «/Belgique 50 (1) Danmark 16 000 (2) Deutschland 400 (1) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 100 (1) Ã sterreich Portugal Suomi/Finland Sverige 2 800 (2) United Kingdom EC 19 350 TAC 20 000 (1) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway L 12/14 EN Official Journal of the European Communities 19. 1. 98 Species: Cod Gadus morhua Zone: Kattegat BelgiÃ «/Belgique Danmark 4 620 Deutschland 100 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 780 United Kingdom EC 7 500 TAC 7 500 Species: Cod Gadus morhua Zone: III b, c, d (1) BelgiÃ «/Belgique Danmark 38 524 Deutschland 16 846 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 1 931 Sverige 29 246 (2) United Kingdom EC 86 547 (3) TAC 140 000 (1) Community waters (2) Excluding an additional 60 tonnes of flatfish as bycatch in waters of the Community as constituted in 1994 (3) Of which no more than 1 100 tonnes may be fished in the Estonian zone, no more than 2 200 tonnes in the Latvian zone, and no more than 1 350 tonnes in the Lithuanian zone Species: Cod Gadus morhua Zone: II a (1), North Sea BelgiÃ «/Belgique 4 460 Danmark 25 610 Deutschland 16 240 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 5 510 Ireland Italia Luxembourg Nederland 14 470 Ã sterreich Portugal Suomi/Finland Sverige 170 United Kingdom 58 740 EC 125 200 (2) TAC 140 000 (1) Community waters (2) Of which no more than 60 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. L 12/15EN Official Journal of the European Communities19. 1. 98 Species: Cod Gadus morhua Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique 30 Danmark Deutschland 305 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 3 325 (3) Ireland 1 820 (4) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 5 520 (5) EC 11 000 TAC 11 000 (1) Community waters (2) Of which no more than 280 tonnes may be taken in ICES Divisions V b (EC zone), VI a (3) Of which no more than 3 020 tonnes may be taken in ICES Divisions V b (EC zone), VI a (4) Of which no more than 1 650 tonnes may be taken in ICES Divisions V b (EC zone), VI a (5) Of which no more than 5 020 tonnes may be taken in ICES Divisions V b (EC zone), VI a Species: Cod Gadus morhua Zone: VII a BelgiÃ «/Belgique 95 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 260 Ireland 4 675 Italia Luxembourg Nederland 25 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 045 EC 7 100 TAC 7 100 Species: Cod Gadus morhua Zone: VII b-k, VIII, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique 890 (2) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 15 280 (2) Ireland 2 040 (2) Italia Luxembourg Nederland 130 (2) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 660 (2) EC 20 000 TAC 20 000 (1) Community waters (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal L 12/16 EN Official Journal of the European Communities 19. 1. 98 Species: Megrims Lepidorhombus spp. Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 550 France 2 140 Ireland 630 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 520 EC 4 840 TAC 4 840 (1) Community waters Species: Megrims Lepidorhombus spp. Zone: VII BelgiÃ «/Belgique 610 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 6 720 (1) France 8 150 Ireland 3 710 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 210 EC 22 400 TAC 22 400 (1) Of which 500 tonnes may be fished in the zone V b (EC zone), VI, XII, XIV when the quota in the zone V b (EC zone), VI, XII, XIV is exhausted. Species: Megrims Lepidorhombus spp. Zone: VIII a, b, d, e BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 1 440 France 1 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 600 TAC 2 600 L 12/17EN Official Journal of the European Communities19. 1. 98 Species: Megrims Lepidorhombus spp. Zone: VIII c, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 5 540 (2) France 280 (3) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 180 (2) Suomi/Finland Sverige United Kingdom EC 6 000 TAC 6 000 (1) Community waters (2) May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal, or in the international waters of the zone concerned. (3) May not be fished in the waters under the sovereignty or the jurisdiction of Portugal. Species: Anglerfish Lophiidae Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique 310 Danmark Deutschland 350 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 330 France 3 800 Ireland 860 Italia Luxembourg Nederland 300 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 650 EC 8 600 TAC 8 600 (1) Community waters Species: Anglerfish Lophiidae Zone: VII BelgiÃ «/Belgique 2 460 Danmark Deutschland 270 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 980 France 15 820 Ireland 2 020 Italia Luxembourg Nederland 320 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 4 800 EC 26 670 TAC 26 670 L 12/18 EN Official Journal of the European Communities 19. 1. 98 Species: Anglerfish Lophiidae Zone: VIII a, b, d, e BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 1 160 (1) France 6 470 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 7 630 TAC 7 630 (1) Of which 100 tonnes may be fished in the zone VII when the quota in the zone VII is exhausted. Species: Anglerfish Lophiidae Zone: VIII c, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 8 330 (2) France 10 (3) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 660 (2) Suomi/Finland Sverige United Kingdom EC 10 000 TAC 10 000 (1) Community waters (2) May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal, or in the international waters of the zone concerned. (3) May not be fished in the waters under the sovereignty or the jurisdiction of Portugal. Species: Capelin Mallotus villosus Zone: II b BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 0 (1) TAC 0 (1) (1) Without prejudice to the Community rights and subject to revision in the light of scientific advice. L 12/19EN Official Journal of the European Communities19. 1. 98 Species: Haddock Melanogrammus aeglefinus Zone: Skagerrak and Kattegat, III b, c, d (1) BelgiÃ «/Belgique 20 (2) Danmark 4 130 (3) Deutschland 260 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 0 (2) Ã sterreich Portugal Suomi/Finland Sverige 490 (3) United Kingdom EC 4 900 (4) TAC 7 000 (1) Community waters. (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (4) Excluding an estimated 1810 tonnes of industrial by-catch. Species: Haddock Melanogrammus aeglefinus Zone: II a (1), North Sea BelgiÃ «/Belgique 900 Danmark 6 200 Deutschland 3 950 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 6 880 Ireland Italia Luxembourg Nederland 680 Ã sterreich Portugal Suomi/Finland Sverige 440 United Kingdom 66 000 EC 85 050 (2) (3) TAC 115 000 (1) Community waters (2) Excluding an estimate of 6 000 tonnes of industrial by-catch (3) Of which no more than 60 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. Species: Haddock Melanogrammus aeglefinus Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique 60 (2) Danmark Deutschland 70 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 2 840 (4) Ireland 2 020 (5) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 20 710 (6) EC 25 700 TAC 25 700 (1) Community waters (2) Of which no more than 50 tonnes may be fished in Divisions V b and VI a. (3) Of which no more than 60 tonnes may be fished in Divisions V b and VI a. (4) Of which no more than 2 290 tonnes may be fished in Divisions V b and VI a. (5) Of which no more than 1 640 tonnes may be fished in Divisions V b and VI a. (6) Of which no more than 16 770 tonnes may be fished in Divisions V b and VI a. L 12/20 EN Official Journal of the European Communities 19. 1. 98 Species: Haddock Melanogrammus aeglefinus Zone: VII, VIII, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique 220 (2) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 13 340 (2) Ireland 4 440 (2) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 000 (2) EC 20 000 TAC 20 000 (1) Community waters (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. Species: Whiting Merlangius merlangus Zone: Skagerrak and Kattegat BelgiÃ «/Belgique Danmark 3 980 (2) Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 10 (3) Ã sterreich Portugal Suomi/Finland Sverige 430 (2) United Kingdom EC 4 420 (1) TAC 15 200 (1) Excluding an estimaded 10 500 tonnes of industrial by-catch (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway Species: Whiting Merlangius merlangus Zone: II a (1), North Sea BelgiÃ «/Belgique 1 490 Danmark 6 450 Deutschland 1 680 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 9 700 Ireland Italia Luxembourg Nederland 3 730 Ã sterreich Portugal Suomi/Finland Sverige 10 United Kingdom 27 415 EC 50 475 (2) (3) TAC 60 000 (1) Community waters (2) Excluding an estimaded 3 525 tonnes of industrial by-catch (3) Of which no more than 25 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. L 12/21EN Official Journal of the European Communities19. 1. 98 Species: Whiting Merlangius merlangus Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland 25 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 550 Ireland 2 620 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 5 805 EC 9 000 TAC 9 000 (1) Community waters Species: Whiting Merlangius merlangus Zone: VII a BelgiÃ «/Belgique 15 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 170 Ireland 2 880 Italia Luxembourg Nederland 5 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 930 EC 5 000 TAC 5 000 Species: Whiting Merlangius merlangus Zone: VII b-k BelgiÃ «/Belgique 260 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 16 200 Ireland 7 510 Italia Luxembourg Nederland 130 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 900 EC 27 000 TAC 27 000 L 12/22 EN Official Journal of the European Communities 19. 1. 98 Species: Whiting Merlangius merlangus Zone: VIII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 2 800 (1) France 4 200 (1) Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 7 000 TAC 7 000 (1) Except for quantities subject to exchange with other Member States, this quota may only be fished in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned. Species: Whiting Merlangius merlangus Zone: IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 640 Suomi/Finland Sverige United Kingdom EC 2 640 TAC 2 640 (1) Community waters Species: Hake Merluccius merluccius Zone: Skagerrak and Kattegat, III b, c, d (1) BelgiÃ «/Belgique Danmark 1 640 (2) Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 140 (2) United Kingdom EC 1 780 TAC 1 780 (1) Community waters (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway L 12/23EN Official Journal of the European Communities19. 1. 98 Species: Hake Merluccius merluccius Zone: II a (1), North Sea BelgiÃ «/Belgique 30 Danmark 1 200 Deutschland 140 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 260 Ireland Italia Luxembourg Nederland 70 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 370 EC 2 070 TAC 2 070 (1) Community waters Species: Hake Merluccius merluccius Zone: V b (1), VI, VII, XII, XIV BelgiÃ «/Belgique 300 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 9 770 (2) France 15 100 (2) Ireland 1 830 Italia Luxembourg Nederland 200 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 5 960 EC 33 160 TAC 33 160 (1) Community waters (2) Of which 800 tonnes may be fished in the zone VIII a, b, d, e, when the quota in the zone VIII a, b, d, e is exhausted Species: Hake Merluccius merluccius Zone: VIII abde BelgiÃ «/Belgique 10 (2) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 6 810 (1) France 15 280 (3) Ireland Italia Luxembourg Nederland 20 (2) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 22 120 TAC 22 120 (1) Of which 1 000 tonnes may be fished in the zone V b (EC zone), VI, VII, XII, XIV, when the quota in the zone V b (EC zone), VI, VII, XII, XIV is exhausted (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain (3) Of which 1 800 tonnes may be fished in the zone V b (EC zone), VI, VII, XII, XIV, when the quota in the zone V b (EC zone), VI, VII, XII, XIV is exhausted L 12/24 EN Official Journal of the European Communities 19. 1. 98 Species: Hake Merluccius merluccius Zone: VIII c, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 5 250 (2) France 500 (3) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 450 (4) Suomi/Finland Sverige United Kingdom EC 8 200 TAC 8 200 (1) Community waters (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Portugal. (3) Of which no more than 430 tonnes may be fished in waters under the sovereignty or within the jurisdiction of Portugal (4) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Spain. Species: Blue whiting Micromesistius poutassou Zone: II a (1), North Sea (1) BelgiÃ «/Belgique Danmark 48 550 Deutschland 80 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 145 Ã sterreich Portugal Suomi/Finland Sverige 155 United Kingdom 1 070 EC 50 000 TAC 90 000 (1) Community waters Species: Blue whiting Micromesistius poutassou Zone: V b (1), VI, VII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 20 000 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom 101 500 (3) EC 123 000 TAC 390 000 (1) Community waters. (2) Of which 5 000 tonnes may be fished either in ICES Divisions V b (EC zone), VI, VII or VIII a, b, d. (3) Available to all Member States, except Spain, Portugal, Sweden and Finland. L 12/25EN Official Journal of the European Communities19. 1. 98 Species: Blue whiting Micromesistius poutassou Zone: VIII a, b, d BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 10 000 (1) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom 15 000 (2) (3) EC 26 500 TAC 26 500 (1) Of which 5 000 tonnes may be fished either in ICES Divisions V b (EC zone), VI, VII or VIII a, b, d. (2) Available to all Member States, except Spain, Portugal, Sweden and Finland. (3) May be fished only in the waters under the sovereignty or within the jurisdiction of France, or in international waters of the zone concerned Species: Blue whiting Micromesistius poutassou Zone: VIII e BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 (1) EC 1 000 TAC 1 000 (1) Available to all Member States, except Sweden and Finland. Species: Blue whiting Micromesistius poutassou Zone: VIII c, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 44 000 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 11 000 (2) Suomi/Finland Sverige United Kingdom EC 55 000 TAC 55 000 (1) Community waters (2) Except for quantities subject to exchange with other Member States, this quota may be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned L 12/26 EN Official Journal of the European Communities 19. 1. 98 Species: Norway lobster Nephrops norvegicus Zone: Skagerrak and Kattegat (1), III b, c, d (1) BelgiÃ «/Belgique Danmark 3 550 (2) Deutschland 10 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 270 (2) United Kingdom EC 4 830 TAC 4 830 (1) Community waters (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway Species: Norway lobster Nephrops norvegicus Zone: II a (1), North Sea (1) BelgiÃ «/Belgique 795 Danmark 795 Deutschland 10 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 25 Ireland Italia Luxembourg Nederland 410 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 13 165 EC 15 200 TAC 15 200 (1) Community waters Species: Norway lobster Nephrops norvegicus Zone: V b (1), VI BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 25 France 100 Ireland 170 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 12 305 EC 12 600 TAC 12 600 (1) Community waters L 12/27EN Official Journal of the European Communities19. 1. 98 Species: Norway lobster Nephrops norvegicus Zone: VII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 1 380 France 5 590 Ireland 8 485 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 7 545 EC 23 000 TAC 23 000 Species: Norway lobster Nephrops norvegicus Zone: VIII a, b BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 330 France 5 170 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 5 500 TAC 5 500 Species: Norway lobster Nephrops norvegicus Zone: VIII c BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 960 France 40 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 1 000 TAC 1 000 L 12/28 EN Official Journal of the European Communities 19. 1. 98 Species: Norway lobster Nephrops norvegicus Zone: VIII d, e BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 Species: Norway lobster Nephrops norvegicus Zone: IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 625 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 875 (2) Suomi/Finland Sverige United Kingdom EC 2 500 TAC 2 500 (1) Community waters (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for by-catches. Species: Northern prawn Pandalus borealis Zone: Skagerrak and Kattegat BelgiÃ «/Belgique Danmark 4 570 (1) Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 460 (1) United Kingdom EC 7 030 TAC 13 160 (1) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway L 12/29EN Official Journal of the European Communities19. 1. 98 Species: Penaeus shrimps Penaeus spp Zone: French Guyana BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 4 000 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 4 000 TAC 4 108 (1) (1) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 m deep. Species: Plaice Pleuronectes platessa Zone: Skagerrak BelgiÃ «/Belgique 70 (1) Danmark 8 720 (2) Deutschland 40 (1) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 1 680 (1) Ã sterreich Portugal Suomi/Finland Sverige 470 (2) United Kingdom EC 10 980 TAC 11 200 (1) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway Species: Plaice Pleuronectes platessa Zone: Kattegat BelgiÃ «/Belgique Danmark 2 490 Deutschland 30 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 280 United Kingdom EC 2 800 TAC 2 800 L 12/30 EN Official Journal of the European Communities 19. 1. 98 Species: Plaice Pleuronectes platessa Zone: III b, c, d (1) BelgiÃ «/Belgique Danmark 2 700 Deutschland 300 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 200 United Kingdom EC 3 200 TAC 3 200 (1) Community waters Species: Plaice Pleuronectes platessa Zone: II a (1), North Sea BelgiÃ «/Belgique 5 160 Danmark 16 780 Deutschland 4 840 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 970 Ireland Italia Luxembourg Nederland 32 280 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 23 880 EC 83 910 (2) TAC 87 000 (1) Waters of the Community as constituted in 1994 (2) Of which no more than 40 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. Species: Plaice Pleuronectes platessa Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 70 Ireland 880 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 450 EC 2 400 TAC 2 400 (1) Community waters L 12/31EN Official Journal of the European Communities19. 1. 98 Species: Plaice Pleuronectes platessa Zone: VII a BelgiÃ «/Belgique 85 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 35 Ireland 1 365 Italia Luxembourg Nederland 30 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 885 EC 2 400 TAC 2 400 Species: Plaice Pleuronectes platessa Zone: VII b, c BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 60 Ireland 240 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 300 TAC 300 Species: Plaice Pleuronectes platessa Zone: VII d, e BelgiÃ «/Belgique 930 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 3 110 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 660 EC 5 700 TAC 5 700 L 12/32 EN Official Journal of the European Communities 19. 1. 98 Species: Plaice Pleuronectes platessa Zone: VII f, g BelgiÃ «/Belgique 270 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 480 Ireland 100 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 250 EC 1 100 TAC 1 100 Species: Plaice Pleuronectes platessa Zone: VII h, j, k BelgiÃ «/Belgique 80 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 170 Ireland 590 Italia Luxembourg Nederland 340 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 170 EC 1 350 TAC 1 350 Species: Plaice Pleuronectes platessa Zone: VIII, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 120 France 460 (2) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 120 Suomi/Finland Sverige United Kingdom EC 700 TAC 700 (1) Community waters (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. L 12/33EN Official Journal of the European Communities19. 1. 98 Species: Pollack Pollachius pollachius Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 20 France 530 Ireland 150 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 400 EC 1 100 TAC 1 100 (1) Community waters Species: Pollack Pollachius pollachius Zone: VII BelgiÃ «/Belgique 530 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 30 France 12 180 Ireland 1 300 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 960 EC 17 000 TAC 17 000 Species: Pollack Pollachius pollachius Zone: VIII a, b BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 440 France 2 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 600 TAC 2 600 L 12/34 EN Official Journal of the European Communities 19. 1. 98 Species: Pollack Pollachius pollachius Zone: VIII c BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 720 France 80 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 800 TAC 800 Species: Pollack Pollachius pollachius Zone: VIII d BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 Species: Pollack Pollachius pollachius Zone: VIII e BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 100 (1) EC 100 TAC 100 (1) Available to all Member States, except Sweden and Finland L 12/35EN Official Journal of the European Communities19. 1. 98 Species: Pollack Pollachius pollachius Zone: IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 430 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 20 Suomi/Finland Sverige United Kingdom EC 450 TAC 450 (1) Community waters Species: Saithe Pollachius virens Zone: II a (1), Skagerrak and Kattegat, III b, c, d (1), North Sea BelgiÃ «/Belgique 30 (2) Danmark 4 020 (3) Deutschland 10 160 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 23 910 (2) Ireland Italia Luxembourg Nederland 100 (2) Ã sterreich Portugal Suomi/Finland Sverige 550 (3) United Kingdom 7 790 (2) EC 46 560 (4) TAC 97 000 (1) Community waters (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (4) Of which no more than 45 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. Species: Saithe Pollachius virens Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland 645 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 6 390 Ireland 440 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 425 EC 10 900 TAC 10 900 (1) Community waters L 12/36 EN Official Journal of the European Communities 19. 1. 98 Species: Saithe Pollachius virens Zone: VII, VIII, IX, X, Cecaf 34.1.1 BelgiÃ «/Belgique 20 (2) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 4 950 (2) Ireland 2 480 (2) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 350 (2) EC 8 800 TAC 8 800 (1) Community waters (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. Species: Atlantic salmon Salmo salar Zone: III b, c, d (1) (2) BelgiÃ «/Belgique Danmark 83 347 (3) Deutschland 9 273 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 103 928 (3) Sverige 112 662 (3) United Kingdom EC 309 210 (3) (4) TAC 410 000 (3) (1) Community waters (2) Excluding Sub-division 32 of IBSFC (3) Expressed by number (4) Of which no more than 4 000 salmon may be fished in the Estonian zone, no more than 2 000 salmon in the Latvian zone, and no more than 500 salmon in the Lithuanian zone Species: Atlantic salmon Salmo salar Zone: Sub-division 32 of IBSFC BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 89 540 (1) Sverige United Kingdom EC 89 540 (1) TAC 89 540 (1) (1) Expressed by number L 12/37EN Official Journal of the European Communities19. 1. 98 Species: Mackerel Scomber scombrus Zone: II a (1), Skagerrak and Kattegat, III b, c, d (1), North Sea BelgiÃ «/Belgique 470 (2) Danmark 12 485 (3) (4) (5) Deutschland 490 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 490 (2) (6) Ireland Italia Luxembourg Nederland 1 500 (2) (6) Ã sterreich Portugal Suomi/Finland Sverige 4 230 (3) (7) (9) (10) United Kingdom 1 390 (6) EC 22 055 (8) TAC 62 455 (8) (1) Community waters (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (4) Of which 2 490 tonnes may be fished from 1 October to 31 December 1997 in EC waters between latitudes 59 ° N and 62 ° N and longitudes 4 ° W and 6 ° W (5) Of which no more than 3 790 tonnes may be fished in ICES Divisions III a, IV b, c (6) Of which no more than 450 tonnes may be fished in ICES Divisions III a, IV b, c (7) No part of this quota may be fished in Division IV c (8) Including 1 865 tonnes accruing from conditions defined in footnote 2 of the Annex of the Agreed Records of Conclusions of Fisheries Consultations between the European Community and Norway. Brussels, 9 December 1995. (9) Includes a fishery by this Member State of 1 865 tonnes of mackerel in ICES Division III a (10) Of which no more than 360 tonnes may be taken in ICES Division IV b Species: Mackerel Scomber scombrus Zone: II a (1), V b (2), VI, VII, VIII a, b, d, e, XII, XIV BelgiÃ «/Belgique Danmark Deutschland 19 590 (3) (4) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 20 (5) France 13 060 (3) (6) Ireland 65 300 (3) (7) Italia Luxembourg Nederland 28 570 (3) (8) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 179 590 (3) (9) EC 306 130 TAC 422 160 (1) Except Community waters (2) Community waters (3) May not be fished in the waters under the sovereignty or jurisdiction of Spain (4) Of which 4 160 tonnes may be fished from 1 October to 31 December 1997 in EC waters of ICES Division IV a. (5) May be fished only in the waters under the sovereignty or jurisdiction of Spain (6) Of which 2 770 tonnes may be fished from 1 October to 31 December 1997 in EC waters of ICES Division IV a. (7) Of which 13 870 tonnes may be fished from 1 October to 31 December 1997 in EC waters of ICES Division IV a. (8) Of which 6 060 tonnes may be fished from 1 October to 31 December 1997 in EC waters of ICES Division IV a. (9) Of which 38 140 tonnes may be fished from 1 October to 31 December 1997 in EC waters of ICES Division IV a. L 12/38 EN Official Journal of the European Communities 19. 1. 98 Species: Mackerel Scomber scombrus Zone: VIII c, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 28 850 (2) (3) (5) France 190 (4) (5) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 5 960 (2) (5) Suomi/Finland Sverige United Kingdom EC 35 000 TAC 35 000 (1) Community waters (2) Except for quantities subject to exchange with other Member States, this quota may be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned. (3) Of which 3 000 tonnes may be fished in the waters of ICES Division VIII b under the sovereignty or within the jurisdiction of Spain (4) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. (5) The quantities subject to exchange with other Member States may be taken, up to a limit of 25 % of the quota of the donor Member State, in ICES area VIII a, b, d. Species: Common sole Solea solea Zone: Skagerrak and Kattegat, III b, c, d (1) BelgiÃ «/Belgique Danmark 1 515 (2) Deutschland 85 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 145 (3) Ã sterreich Portugal Suomi/Finland Sverige 55 (2) United Kingdom EC 1 800 TAC 1 800 (1) Community waters (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway Species: Common sole Solea solea Zone: II, North Sea BelgiÃ «/Belgique 1 590 (1) Danmark 730 (1) Deutschland 1 275 (1) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 320 (1) Ireland Italia Luxembourg Nederland 14 365 (1) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 820 (1) EC 19 100 (1) TAC 19 100 (1) (1) Notwithstanding Annex V of Council Regulation (EC) No 894/97, the minimum mesh of 90 mm for fixed gear is applicable to this stock in ICES Division IV c during the year 1998. L 12/39EN Official Journal of the European Communities19. 1. 98 Species: Common sole Solea solea Zone: V b (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland 125 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 155 TAC 155 (1) Community waters Species: Common sole Solea solea Zone: VII a BelgiÃ «/Belgique 445 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 5 Ireland 110 Italia Luxembourg Nederland 140 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 200 EC 900 TAC 900 Species: Common sole Solea solea Zone: VII b, c BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 15 Ireland 85 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 100 TAC 100 L 12/40 EN Official Journal of the European Communities 19. 1. 98 Species: Common sole Solea solea Zone: VII d BelgiÃ «/Belgique 1 410 (1) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 2 815 (1) Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 005 (1) EC 5 230 (1) TAC 5 230 (1) (1) Notwithstanding Annex V to Council Regulation (EC) No 894/97, the minimum mesh of 90 mm for fixed gear is applicable to this stock during the year 1998. Species: Common sole Solea solea Zone: VII e BelgiÃ «/Belgique 25 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 250 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 395 EC 670 TAC 670 Species: Common sole Solea solea Zone: VII f, g BelgiÃ «/Belgique 530 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 55 Ireland 25 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 240 EC 850 TAC 850 L 12/41EN Official Journal of the European Communities19. 1. 98 Species: Common sole Solea solea Zone: VII h, j, k BelgiÃ «/Belgique 60 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 120 Ireland 325 Italia Luxembourg Nederland 95 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 120 EC 720 TAC 720 Species: Common sole Solea solea Zone: VIII a, b BelgiÃ «/Belgique 75 (1) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 15 (2) France 5 500 (1) Ireland Italia Luxembourg Nederland 410 (1) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 6 000 TAC 6 000 (1) May be fished only in the waters under the sovereignty or within the jurisdiction of France, or in international waters of the zone concerned (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned. Species: Common sole Solea spp. Zone: VIII c, d, e, IX, X, Cecaf 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 755 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 245 (2) Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (1) Community waters (2) May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal, or in the international waters of the zone concerned. L 12/42 EN Official Journal of the European Communities 19. 1. 98 Species: Sprat Sprattus sprattus Zone: Skagerrak and Kattegat BelgiÃ «/Belgique Danmark 26 800 (1) (2) Deutschland 60 (1) (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 10 140 (1) (2) United Kingdom EC 37 000 (1) TAC 40 000 (1) (1) This quota may be fished with towed gears with a minimum mesh size of no less than 16 mm and shall not be subject to the conditions defined in Article 6(2) of this Regulation. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway Species: Sprat Sprattus sprattus Zone: III b, c, d (1) BelgiÃ «/Belgique Danmark 48 780 Deutschland 30 910 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 25 540 Sverige 89 310 United Kingdom EC 194 540 (2) TAC 199 540 (1) Community waters (2) Of which no more than 8 000 tonnes may be fished in the Estonian zone, no more than 6 000 tonnes in the Latvian zone, and no more than 4 000 tonnes in the Lithuanian zone Species: Sprat Sprattus sprattus Zone: II a (1), North Sea (1) BelgiÃ «/Belgique 1 500 Danmark 118 720 Deutschland 1 500 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 500 Ireland Italia Luxembourg Nederland 1 500 Ã sterreich Portugal Suomi/Finland Sverige 1 330 (2) United Kingdom 4 950 EC 131 000 TAC 150 000 (1) Community waters (2) Including sandeel L 12/43EN Official Journal of the European Communities19. 1. 98 Species: Sprat Sprattus sprattus Zone: VII d, e BelgiÃ «/Belgique 60 Danmark 3 900 Deutschland 60 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 840 Ireland Italia Luxembourg Nederland 840 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 300 EC 12 000 TAC 12 000 Species: Horse mackerel Trachurus spp. Zone: II a (1), North Sea (1) BelgiÃ «/Belgique 90 Danmark 37 470 Deutschland 2 830 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 70 Ireland 2 180 Italia Luxembourg Nederland 6 080 Ã sterreich Portugal Suomi/Finland Sverige 750 United Kingdom 5 530 EC 55 000 TAC 60 000 (1) Community waters Species: Horse mackerel Trachurus spp. Zone: V b (1), VI, VII, VIII a, b, d, e, XII, XIV BelgiÃ «/Belgique Danmark 28 400 (2) Deutschland 22 700 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 31 000 France 15 000 (2) Ireland 73 900 (2) Italia Luxembourg Nederland 108 300 (2) Ã sterreich Portugal 3 000 Suomi/Finland Sverige United Kingdom 30 700 (2) EC 313 000 TAC 320 000 (1) Community waters (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal L 12/44 EN Official Journal of the European Communities 19. 1. 98 Species: Horse mackerel Trachurus spp. Zone: VIII c, IX BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 39 270 (1) (4) France 500 (2) (4) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 33 230 (3) (4) Suomi/Finland Sverige United Kingdom EC 73 000 TAC 73 000 (1) May be fished in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 2 250 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Portugal. (2) Excluding ICES Sub-area IX. (3) May be fished in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 2 250 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Spain. (4) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 5 of Council Regulation (EEC) No 847/97. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. Species: Horse mackerel Trachurus spp. Zone: X, Cecaf (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 5 000 Suomi/Finland Sverige United Kingdom EC 5 000 TAC 5 000 (1) Waters adjacent to the Azores Islands under the sovereignty or jurisdiction of Portugal. Species: Horse mackerel Trachurus spp. Zone: Cecaf (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 000 Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (1) Waters adjacent to the Madeira Islands under the sovereignty or jurisdiction of Portugal. L 12/45EN Official Journal of the European Communities19. 1. 98 Species: Horse mackerel Trachurus spp. Zone: Cecaf (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 2 000 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (1) Waters adjacent to the Canary Islands under the sovereignty or jurisdiction of Spain. Species: Norway pout Trisopterus esmarki Zone: II a (1), Skagerrak and Kattegat, North Sea (1) BelgiÃ «/Belgique Danmark 179 840 Deutschland 30 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 130 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 180 000 (2) TAC 220 000 (1) Community waters (2) For Danish vessels, no fishing for this TAC may take place in the Skagerrak within four miles of the baselines of the Kingdom of Norway. For other Member States, no fishing of this TAC may take place in the Skagerrak within 12 miles of the baselines of the Kingdom of Norway. L 12/46 EN Official Journal of the European Communities 19. 1. 98 ANNEX II Total Allowable Catch of herring to be landed unsorted for purposes other than human consumption (in tonnes, live weight). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of this Regulation, and shall, therefore, be submitted to the rules set out in Regulation (EC) No 2847/93, in particular Articles 14 and 15 thereof. Species: Herring (1) Clupea harengus Zone: Skagerrak, Kattegat BelgiÃ «/Belgique Danmark 14 530 Deutschland 130 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 340 United Kingdom EC 17 000 TAC 17 000 (1) By-catches of herring taken in fisheries for species other than herring and landed unsorted. Species: Herring (1) Clupea harengus Zone: II a (2), North Sea, VII d BelgiÃ «/Belgique 110 Danmark 21 060 Deutschland 110 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 110 Ireland Italia Luxembourg Nederland 110 Ã sterreich Portugal Suomi/Finland Sverige 100 United Kingdom 400 EC 22 000 TAC 22 000 (1) By-catches of herring taken in fisheries for species other than herring and landed unsorted (2) Community waters L 12/47EN Official Journal of the European Communities19. 1. 98 ANNEX III Stock Species Common name Latin name Area Type of TAC A = analytical P = precautionary Articles 3 and 4 of Regulation (EC) No 847/96 applicable (1/0 = yes/no) Deductions of Article 5 (2) of Regulation (EC) No 847/96 applicable (1/0 = yes/no) Sandeel Ammodytidae III a (1), North Sea (1) P 1 0 Herring Clupea harengus I, II A 0 0 Herring Clupea harengus Skagerrak, Kattegat A 0 1 Herring Clupea harengus III b, c, d (1) A 0 0 Herring Clupea harengus III b, c, d, management Unit 3 A 0 0 Herring Clupea harengus II a (1), North Sea North of 53 ° 309 N A 0 1 Herring Clupea harengus IV c (1),VII d P 0 1 Herring Clupea harengus V b (1),VI a N, VI b P 1 0 Herring Clupea harengus VI a S, VII b, c P 1 0 Herring Clupea harengus VI a Clyde P 1 0 Herring Clupea harengus VII a P 1 0 Herring Clupea harengus VII e, f P 1 0 Herring Clupea harengus VII g, h, j, k A 1 0 Anchovy Engraulis encrasicolus VIII P 1 0 Anchovy Engraulis encrasicolus IX, X P 1 0 Cod Gadus morhua I, II b A 0 0 Cod Gadus morhua Skagerrak A 0 1 Cod Gadus morhua Kattegat P 1 0 Cod Gadus morhua III b, c, d (1) A 0 1 Cod Gadus morhua II a (1), North Sea A 0 1 Cod Gadus morhua V b (1), VI, XII, XIV A 0 1 Cod Gadus morhua VII a A 0 1 Cod Gadus morhua VII b-k, VIII, IX, X A 0 0 Megrims Lepidorhombus spp. V b (1), VI, XII, XIV P 1 0 Megrims Lepidorhombus spp. VII A 1 0 Megrims Lepidorhombus spp. VIII a, b, d, e A 1 0 Megrims Lepidorhombus spp. VIII c, IX, X P 1 0 Anglerfish Lophius spp. V b (1), VI, XII, XIV P 1 0 Anglerfish Lophius spp. VII A 1 0 Anglerfish Lophius spp. VIII a, b, d, e A 1 0 Anglerfish Lophius spp. VIII c, IX, X, P 1 0 Capelin Mallotus villosus II b A 0 0 Haddock Melanogrammus aeglefinus Skagerrak, Kattegat, III b, c, d (1) A 0 0 Haddock Melanogrammus aeglefinus II a (1), North Sea A 0 0 Haddock Melanogrammus aeglefinus V b (1), VI, XII, XIV A 1 0 Haddock Melanogrammus aeglefinus VII, VIII, IX, X P 1 0 Whiting Merlangius merlangus Skagerrak, Kattegat P 0 0 Whiting Merlangius merlangus II a (1), North Sea A 0 0 Whiting Merlangius merlangus V b (1), VI, XII, XIV A 0 0 Whiting Merlangius merlangus VII a A 1 0 Whiting Merlangius merlangus VII b-k A 0 0 Whiting Merlangius merlangus VIII P 1 0 Whiting Merlangius merlangus IX, X P 1 0 (1) Community waters L 12/48 EN Official Journal of the European Communities 19. 1. 98 Stock Species Common name Latin name Area Type of TAC A = analytical P = precautionary Articles 3 and 4 of Regulation (EC) No 847/96 applicable (1/0 = yes/no) Deductions of Article 5 (2) of Regulation (EC) No 847/96 applicable (1/0 = yes/no) Hake Merluccius merluccius Skagerrak, Kattegat, III b, c, d (1) A 0 0 Hake Merluccius merluccius II a (1), North Sea (1) A 0 0 Hake Merluccius merluccius V b (1), VI, VII, XII, XIV A 0 0 Hake Merluccius merluccius VIII a, b, d, e A 0 0 Hake Merluccius merluccius VIII c, IX, X A 0 1 Blue whiting Micromesistius poutassou II a (1), North Sea (1) P 1 0 Blue whiting Micromesistius poutassou V b (1), VI, VII P 1 0 Blue whiting Micromesistius poutassou VIII a, b, d P 1 0 Blue whiting Micromesistius poutassou VIII e P 1 0 Blue whiting Micromesistius poutassou VIII c, IX, X P 1 0 Norway lobster Nephrops norvegicus II a, III b, c, d (1) P 1 0 Norway lobster Nephrops norvegicus II a (1), North Sea (1) P 1 0 Norway lobster Nephrops norvegicus V b (1), VI P 1 0 Norway lobster Nephrops norvegicus VII P 1 0 Norway lobster Nephrops norvegicus VIII a, b P 1 0 Norway lobster Nephrops norvegicus VIII c P 1 0 Norway lobster Nephrops norvegicus VIII d, e P 1 0 Norway lobster Nephrops norvegicus IX, X, Copace (1) P 1 0 Northern prawn Pandalus borealis Skagerrak A 0 0 Penaeus Penaeus spp. French Guyana P 1 0 Plaice Pleuronectes platessa Skagerrak A 0 0 Plaice Pleuronectes platessa Kattegat A 0 0 Plaice Pleuronectes platessa III b, c, d (1) P 1 0 Plaice Pleuronectes platessa II a (1), North Sea A 0 1 Plaice Pleuronectes platessa V b (1), VI, XII, XIV P 1 0 Plaice Pleuronectes platessa VII a A 0 0 Plaice Pleuronectes platessa VII b, c P 1 0 Plaice Pleuronectes platessa VII d, e A 0 1 Plaice Pleuronectes platessa VII f, g A 0 1 Plaice Pleuronectes platessa VII h, j, k P 0 0 Plaice Pleuronectes platessa VIII, IX, X P 1 0 Pollack Pollachius pollachius V b (1), VI, XII, XIV P 1 0 Pollack Pollachius pollachius VII P 1 0 Pollack Pollachius pollachius VIII a, b P 1 0 Pollack Pollachius pollachius VIII c P 1 0 Pollack Pollachius pollachius VIII d P 1 0 Pollack Pollachius pollachius VIII e P 1 0 Pollack Pollachius pollachius IX, X P 1 0 Saithe Pollachius virens II a (1), Skagerrak, Kattegat, III b, c, d (1), North Sea A 0 1 Saithe Pollachius virens V b (1), VI, XII, XIV A 0 1 Saithe Pollachius virens VII, VIII, IX, X P 0 0 Salmon Salmo salar III b, c, d (1) A 0 1 Salmon Salmo salar Sub-division 32 of IBSFC A 0 1 (1) Community waters L 12/49EN Official Journal of the European Communities19. 1. 98 Stock Species Common name Latin name Area Type of TAC A = analytical P = precautionary Articles 3 and 4 of Regulation (EC) No 847/96 applicable (1/0 = yes/no) Deductions of Article 5 (2) of Regulation (EC) No 847/96 applicable (1/0 = yes/no) Mackerel Scomber scombrus II a (1), Skagerrak, Kattegat, III b, c, d (1), North Sea A 0 0 Mackerel Scomber scombrus II, V b (1), VI, VII, VIII, XII, XIV A 0 0 Mackerel Scomber scombrus VIII c, IX, X A 0 0 Sole Solea spp. Skagerrak, Kattegat, III b, c, d (1) P 1 0 Sole Solea spp. II, North Sea A 0 1 Sole Solea spp. V b (1), VI, XII, XIV P 1 0 Sole Solea spp. VII a A 0 1 Sole Solea spp. VII b, c P 1 0 Sole Solea spp. VII d A 0 0 Sole Solea spp. VII e A 0 1 Sole Solea spp. VII f, g A 0 1 Sole Solea spp. VII h, j, k P 1 0 Sole Solea spp. VIII a, b A 1 0 Sole Solea spp. VIII c, d, e, IX, X P 1 0 Sprat Sprattus sprattus Skagerrak, Kattegat P 0 0 Sprat Sprattus sprattus III b, c, d (1) A 0 0 Sprat Sprattus sprattus II a (1), North Sea (1) P 0 0 Sprat Sprattus sprattus VII d, e P 1 0 Horse mackerel Trachurus trachurus II a (1), North Sea (1) P 0 0 Horse mackerel Trachurus trachurus V b (1), VI, VII, VIII, XII, XIV A 0 0 Horse mackerel Trachurus trachurus VIII c, IX A 1 0 Horse mackerel Trachurus trachurus Cecaf (Azores I.) P 1 0 Horse mackerel Trachurus trachurus Cecaf (Madeira I.) P 1 0 Horse mackerel Trachurus trachurus Cecaf (Canary I.) P 1 0 Norway pout Trisopterus esmarki II a (1), Skagerrak, Kattegat, North Sea (1) P 1 0 (1) Community waters